PER CURIAM.
This appeal by the State is before the court based on a notice of appeal directed to an order of dismissal of November 18,1980. This order resulted from the court’s vacating an earlier order of dismissal and re-entry of the same order with a later date so that the State could file a timely appeal. The order of dismissal, when initially entered, had not been appealed by the State. We find no legal basis for the vacation and re-entry of the order after the State failed to timely appeal, and having so concluded, we vacate the order of November 18, 1980, and reinstate the earlier order of dismissal of October 6, 1980.
LETTS, C. J., and ANSTEAD and BER-ANEK, JJ., concur.